        Case: 4:20-cv-02474-BYP Doc #: 1 Filed: 11/02/20 1 of 4. PageID #: 1




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 JOSEPH PROTAIN, et al.,                        )
                                                )
         Plaintiffs,                            ) CASE NO. _________________
                                                )
         v.                                     ) JUDGE: _________________
                                                )
 SYNCHRONY BANK,                                )
                                                )
        Defendant.                              )


                                    NOTICE OF REMOVAL

       Defendant Synchrony Bank (“Synchrony”), by counsel, pursuant to 28 U.S.C. §§ 1331,

1441 and 1446, respectfully gives notice of the removal of the state court civil action captioned as

Protain v. Synchrony Bank, pending in the Mahoning County Court of Common Pleas, Mahoning

County, Ohio, Case No.: 2020 CV 01592, to the United States District Court for the Northern

District of Ohio, and in support, states as follows:

                                   PROCEDURAL HISTORY

       1.       This action is being removed to federal court based on federal question jurisdiction.

       2.       On or about September 30, 2020, Plaintiffs Joseph and Melissa Protain

(“Plaintiffs”) filed their Complaint in the Mahoning County Court of Common Pleas, Mahoning

County, Ohio, Case No.: 2020 CV 01592 (the “State Court Action”). A true and correct copy of

the Complaint is attached as composite Exhibit A.

       3.       The Complaint was served on Synchrony on October 5, 2020, as evidenced by the

Service of Process Transmittal attached as composite Exhibit A.
        Case: 4:20-cv-02474-BYP Doc #: 1 Filed: 11/02/20 2 of 4. PageID #: 2




       4.      As set forth more fully below, this case is properly removed to this Court pursuant

to 28 U.S.C. § 1441 because Synchrony has satisfied the procedural requirements for removal and

this Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331.

                                 GROUNDS FOR REMOVAL

I.     Synchrony Has Satisfied The Procedural Requirements For Removal.

       5.      Synchrony was served with the Complaint on October 5, 2020. Therefore, under

28 U.S.C. § 1446(b), this Notice of Removal is timely as it was filed within the 30-day deadline.

       6.      Concurrently with the filing of this Notice of Removal, Synchrony is giving written

notice of removal to Plaintiffs (by serving Plaintiffs with a copy of this Notice of Removal,

together with all exhibits) and by filing a copy of this Notice of Removal with the Clerk of the

State Court pursuant to 28 U.S.C. § 1446(d). A copy of the State Court Notice of Filing of Notice

of Removal, without its exhibits, is attached as Exhibit B.

II.    Removal Is Proper Because This Court Has Subject Matter Jurisdiction.

       7.      United States District Courts are vested with jurisdiction to consider cases or

controversies “arising under” the laws of the United States of America. See 28 U.S.C. § 1331.

       8.      Removal of such cases is governed by 28 U.S.C. § 1441(a). Section 1441(a)

provides that “any civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant or the defendants, to the district

court of the United States for the district and division embracing the place where such action is

pending.” See 28 U.S.C. § 1441(a).

       9.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331,

because this matter involves a federal question. Namely, Plaintiffs’ Complaint asserts a claim

against Synchrony for alleged violations of the Fair Credit Reporting Act (the “FCRA”), 15 U.S.C.

§ 1681 and the Truth in Lending Act (the “TILA”), 15 U.S.C. § 1601. See Complaint.




                                                -2-
        Case: 4:20-cv-02474-BYP Doc #: 1 Filed: 11/02/20 3 of 4. PageID #: 3




       10.     Plaintiffs’ Complaint alleges violations of federal statutes — the FCRA and the

TILA — and consequently the claims “arise[] under” the laws of the United States. See 28 U.S.C.

§ 1331. Therefore, this Court may properly exercise jurisdiction over Plaintiffs’ claims.

       11.     Given that the requirements for federal question jurisdiction are satisfied, this case

is properly removed.

       12.     Synchrony is the sole defendant, which obviates any issues concerning any co-

defendant’s consent, vel non, to the instant removal.

       13.     Venue lies with this Court because the State Court Action is pending in the

Mahoning County Court of Common Pleas, Mahoning County, State of Ohio, which is within this

Northern District. See 28 U.S.C. §§ 1441 and 1446(a).

       WHEREFORE, Defendant Synchrony Bank, by counsel, respectfully removes this action

from the Mahoning County Court of Common Pleas, Mahoning County, State of Ohio to this Court

pursuant to 28 U.S.C. §§ 1441 and 1446, and requests that this Court retain jurisdiction for all

further proceedings in this matter.

                                                        Respectfully submitted,

                                                        /s/ David A. Wallace
                                                        David A. Wallace (0031356)
                                                        Tyler K. Ibom (0085928)
                                                        CARPENTER LIPPS & LELAND LLP
                                                        280 Plaza, Suite 1300
                                                        280 North High Street
                                                        Columbus, Ohio 43215
                                                        Telephone: (614) 365-4100
                                                        Facsimile: (614) 365-9145
                                                        wallace@carpenterlipps.com
                                                        ibom@carpenterlipps.com
                                                        Attorneys for Defendant
                                                        Synchrony Bank




                                                -3-
        Case: 4:20-cv-02474-BYP Doc #: 1 Filed: 11/02/20 4 of 4. PageID #: 4




                                 CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was filed electronically on November 2, 2020.

Notice of this filing was sent by operation of the Court's electronic filing system. The parties

may access this filing through the Court's ECF system.

       I certify that a copy of the foregoing was also served on November 2, 2020 by First Class

U.S. Mail, postage prepaid upon:

 Jason Rebraca, Esq.
 12 W. Main
 Canfield, Ohio 44406
 Attorney for Plaintiff




                                                      /s/ David A. Wallace
                                                      One of the Attorneys for Defendant
                                                      Synchrony Bank




                                                -4-
